UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 20, 2012 Crown Crafts, Inc. (Exact name of registrant as specified in its charter) Delaware 1-7604 58-0678148 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 916 South Burnside Avenue, Gonzales, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(225) 647-9100 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On June 20, 2012, Crown Crafts, Inc. issued a press release announcing its financial results for the fourth quarter and fiscal year 2012, which ended April 1, 2012.A copy of that press release is attached hereto as Exhibit 99.1. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of such section.The information in this Current Report shall not be incorporated by reference into any registration statement or document pursuant to the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release dated June 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CROWN CRAFTS, INC. Date:June 20, 2012 /s/ Olivia W. Elliott Olivia W. Elliott Vice President and Chief Financial Officer Exhibit Index Exhibit No.Exhibit Description Press Release dated June 20, 2012
